Citation Nr: 1748103	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-35 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for non-VA medical expenses incurred as a result of treatment at a private hospital for services rendered from August 16, 2013, through August 18, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1968.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 decision of the Gainesville, Florida, Department of Veterans Affairs Medical Center (VAMC).


FINDINGS OF FACT

1.  The Veteran received private medical care at the Ocala Regional Medical Center from August 16, 2013, through August 18, 2013.

2.  The medical care that the Veteran received was not authorized by VA. 

3.  The private medical care rendered by the Ocala Regional Medical Center was rendered in response to a medical emergency of such nature that delay would have been hazardous to life or health.

4.  When Ocala Regional Medical Center rendered medical care to the Veteran from August 16, 2013, through August 18, 2013, no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by the Ocala Regional Medical Center from August 16, 2013, through August 18, 2013; have been met.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1002; 17.1004 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Even if the VCAA were applicable, however, any discussion of VA's duty to notify and assist would be unnecessary in light of the Board's decision to grant the Veteran's claim in full.

The Veteran presently seeks payment or reimbursement for treatment furnished from August 16, 2013, through August 18, 2013, by a non-VA medical facility (Ocala Regional Medical Center).  He maintains that, at the time he sought treatment from the private medical center, his symptoms warranted immediate attention and no VA or other federal facility was feasibly available.

The Board notes that the Veteran has not been awarded service connection for any disability, and he does not meet the requirements for reimbursement of medical expenses under 38 U.S.C.A. § 1728.  The Board's review will focus on the requirements for reimbursement of medical expenses under 38 U.S.C.A. § 1725.

To receive payment or reimbursement for emergency services, a veteran must file a claim within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d). 

Payment or reimbursement under 38 U.S.C.A § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication) will be made only if all of the following conditions are met: 

(a) the emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (b) a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (c) a VA or other federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (e) the Veteran is financially liable to the non-VA provider of the emergency treatment; (f) the Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (g) the Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (h) the Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728, which applies primarily to emergency treatment for a service-connected disability.  See 38 U.S.C.A § 1725; 38 C.F.R. § 17.1002.

At the outset, the Board notes that a review of the relevant evidence demonstrates that the Veteran has already met all but one of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  Specifically, there is no question that the services provided from August 16, 2013, through August 18, 2013, were provided in a hospital emergency department; that the Veteran is financially liable to the private provider for treatment; that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment (the Veteran lists VA as his primary care provider); that the Veteran's nonservice-connected cardiovascular condition was not caused by an accident or work-related injury for which the Veteran would have contractual or legal recourse against a third party such as state-mandated automobile reparations insurance; and that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  See 38 C.F.R. §§ 17.1002(a), (d), (e), (g), (h).  

As to whether the treatment rendered from August 16, 2013, through August 18, 2013, was for an emergency medical condition, the Board find that a prudent layperson would have sought emergency treatment for nausea, vomiting (with blood), vertigo, and headache, attributed to hypertension.  At the time the Veteran was admitted to Ocala Regional Medical Center, his systolic blood pressure read over 200 mmHg.  The Veteran's August 2013 private treatment records indicate that his doctors sought to lower his blood pressure because "it could present a hypertensive emergency."  Given the Veteran's symptoms, the Board concludes that at the time the Veteran sought treatment at the private facility from August 16, 2013, through August 18, 2013, a prudent layperson would reasonably expect that delay in seeking treatment would be hazardous to health or life.

With respect to the issue of whether a VA facility was feasibly available for care, the Board finds that obtaining care at a VA facility was not feasible in such an emergent circumstance.  The Board notes that VA medical centers in Miami, West Palm Beach, and Gainesville, Florida, are significantly farther from the location where the emergency occurred than the Ocala Regional Medical Center.  See Smith v. Derwinski, 1 Vet.App. 235, 238 (1991).

The remaining issue is whether the Veteran was entitled to payment or reimbursement from VA for his emergency care at a non-VA facility, despite his insurance coverage.  The record indicates that AOJ denied the Veteran's claim in September 2013 because he was not treated for a service-connected disability, and was covered by a health care contract, namely Medicare Part A and Part B.  

The Board notes that, historically, VA has denied claims when a veteran had any health care coverage, even if that coverage only paid for a portion of a patient's bills.  See 38 C.F.R. § 17.1002(f).  Even if a veteran's health care plan covered only a small portion of his unauthorized medical expenses, the veteran was barred from payment or reimbursement from VA for the remaining medical expenses. 

In an April 2016 decision, the United States Court of Appeals for Veterans Claims (Court) examined the language of 38 C.F.R. § 17.1002(f), and found the regulation invalid.  See Staab v. McDonald, 28 Vet. App. 50 (2016).  As applicable in the present case, 38 U.S.C.A. § 1725(b)(3)(B) and (C), state that a veteran is personally liable for emergency treatment if the veteran has no entitlement to care or services under a health-plan contract or has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider.  A veteran is now precluded only from exercising his right to reimbursement from VA for emergency care in a non-VA facility if a third party (e.g. Medicare or a private health plan) is wholly responsible for the medical fees he incurs.  In any case in which a third party is financially responsible for part of a veteran's emergency treatment expenses, VA shall be the secondary payer.  See 38 U.S.C.A. § 1725(c)(4)(B).

As discussed above, the Veteran meets all the eligibility requirements for repayment by VA of the medical expenses he incurred as a result of treatment at the Ocala Regional Medical Center from August 16, 2013, through August 18, 2013.  The Court's decision in Staab confirms that even though the AOJ determined that the Veteran had insurance coverage, he is not barred from receiving payment or reimbursement under 38 U.S.C.A. § 1725 for the portion of the bill that remained outstanding after his health care provider made its payment.

In reaching the above determination, the Board acknowledges that in order for the Veteran to ultimately be entitled to reimbursement, he would have to be liable to the hospital for an amount over and above that which was covered by his health insurance plan.  The Board notes that 38 U.S.C.A. § 1725(c)(4)(D) does list certain payment limitations, and those payment limitations were not set aside by the Court in Staab.  Under 38 U.S.C. § 1725(c)(4)(D), reimbursement by VA will not be made "for any copayment or similar payment that the veteran owes the third party or for which the veteran is responsible under a health-plan contract."  The related implementing regulation, 38 C.F.R. § 17.1005(f), states that "VA will not reimburse a claimant under this section for any deductible, copayment, or similar payment that the veteran owes the third party."  To the extent the Veteran in the present case owed a copayment or deductible to his third party insurance plan, VA is barred by law and cannot reimburse the Veteran for these particular amounts owed.  In determining the liability of the Veteran that still exists, VA is prohibited from considering the copayment or deductible payments for which the Veteran is responsible under his health-plan contract, for services provided at the Ocala Regional Medical Center from August 16, 2013, through August 18, 2013.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the Ocala Regional Medical Center from August 16, 2013, through August 18, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


